DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (hereinafter Ross) (US 10,685,295 B1) in view of Hernandez et al. (hereinafter Hernandez) (US 2016/0071018 A1).

As to claim 1, Ross teaches a method comprising: 
obtaining a plurality of operations configured to be performed in a serial (sequential operations) fashion to implement a function, each operation performed with respect to a parameter and an input (machine learning models based on input and parameters) (Abstract; col. 11, lines 48-52; col. 1, lines 17-19); 
obtaining an indication of a plurality of resources configured to perform the operations with respect to the parameters and the inputs and a duration for each of the plurality of 
modeling, as a binary optimization, a scheduling of the resources to perform the plurality of operations that reduces a total duration (optimizing an amount of resources) to perform the plurality of operations based on the duration for each of the plurality of resources to perform each of the plurality of operations individually (scheduling based on execution duration for each operation 206) (Abstract; col. 1, lines 28-52; col. 2, lines 21-29; col. 4, lines 42-57; claim 3); 
solving the binary optimization to determine a schedule of the plurality of resources (Abstract; col. 1, lines 28-52; col. 2, lines 21-29; col. 4, lines 42-57); and 
performing, by the plurality of resources, the plurality of operations according to the schedule to implement the function (operations of the computational dataflow graph is scheduled and then compiled using a deterministic instruction set architecture that specifies functionality of a special purpose machine learning model processor) (Abstract).
Ross teaches optimization of a scheduling of resources for a given binary.  Ross does not explicitly state that its optimization is a binary optimization.  However, Hernandez teaches solving optimization problems using a binary optimizer (Abstract; [0005]; [0047]).  Ross and Hernandez are analogous art because they both attempt to solve the same problem of optimization.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Ross’s optimization such that it would include a binary 

As to claim 2, Ross teaches further comprising obtaining communication delays for passing information between the plurality of resources, wherein modeling the scheduling of the resources is further based on the communication delays (machine learning optimization based on minimizing latency) (col. 7, lines 13-31; col. 9, lines 15-27).

As to claim 3, Ross teaches further comprising obtaining memory capacity associated with each of the resources and memory requirements of the parameters and memory requirements of the inputs, wherein modeling the schedule of the resources includes modeling memory capacity constraints associated with each of the resources with respect to each of the plurality of operations based on the memory requirements of the parameters and the memory requirements of the inputs, the modeled memory capacity constraints applied while solving the binary optimization (Abstract; claim 1; col. 1, lines 17-19; col. 4, lines 42-57).  Ross teaches that its resources can include I/O, memory, and operations (col. 3, lines 25-27).

As to claim 5, Ross teaches wherein the input for a first operation of the plurality of operations is an output of a second operation of the plurality of operations, the second operation immediately preceding the first operation in a serial performance of the plurality of 

As to claim 6, Ross teaches wherein modeling the schedule of the resources includes modeling that each of the plurality of operations is performed by one of the resources and applying the modeling that each of the plurality of operations is performed by one of the resources as a constraint while solving the binary optimization (col. 7, lines 13-31; col. 9, lines 15-27).

As to claim 7, Ross teaches wherein the plurality of operations are associated with a sub-task of a plurality of sub-tasks, each of the plurality of sub-tasks associated with a different plurality of operations, and modeling the scheduling of the resources to perform the plurality of operations includes modeling, as the binary optimization, the scheduling of the resources to perform the different plurality of operations for each of the plurality of sub-tasks by the plurality of resources (scheduling tasks/sub-tasks and operations represented in the computational data graph with machine learning model and optimization) (Abstract; col. 5, lines 29-40).

As to claim 8, Ross teaches determining the amount of resources available for computation of the tasks/sub-tasks of the data graph as well as load balancing of resources (col. 5, lines 29-40).  Ross does not explicitly teach that its number of plurality of resources is more than its number of plurality of sub-tasks.  However, one of ordinary skill in the art before the 

As to claim 9, Ross teaches wherein each of the parameters are used by two of the plurality of operations (col. 11, lines 48-60; claim 1).

As to claim 10, Ross teaches wherein the function implemented by the performance of the plurality of operations generates a machine learning model, the method further comprising applying the machine learning model (custom programmable artificial intelligence accelerator built for machine learning applications) (col. 3, lines 33-37).  Hernandez teaches graph representations for machine learning or artificial intelligence algorithms as well as a classifier to classify unclassified input ([0005]; [0010]-[0019]). 

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 8.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 9.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 10.

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH TANG/Primary Examiner, Art Unit 2199